Per Curiam.
1. This case is controlled adversely to the plaintiff in error by the ruling made in City of Bainbridge v. Jester, 157 Ca. 505 (121 S. E. 798), in which case Eloyd, plaintiff in error in the present case, was a party. The same relief was sought in both cases, in the former by petition in equity and in this case by illegality.
2. In the prior decision above mentioned, the majority of the. court held the paving contract to be valid and binding, and that it became necessary for the complainant to pay or tender the amount actually due by such abutting-property owner.
3. We are requested to review and overrule the decision in Bainbridge v. Jester, supra. The request is denied.
Judgments, 34 C. J. p. 817, n. 84; p. 990, n. 45.
Municipal Corporations, 28 Cyc. p. 1187, n. 31.

Judgment affirmed.


All the Justices concur.